JACKSON NATIONAL LIFE INSURANCE COMPANY JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK 1 Corporate Way Lansing, Michigan 48951 February 17, 2014 Dear Contract owner: Enclosed is a notice of a Special Meeting of Shareholders of the Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund (the “TBC Fund” or the “Acquired Fund”), a series of Curian Variable Series Trust (the “Trust”).The Special Meeting of Shareholders of the Acquired Fund is scheduled to be held at the offices of Jackson National Life Insurance Company, 1 Corporate Way, Lansing, Michigan, 48951, on March 25, 2014 at 9:00 a.m. Eastern time (the “Meeting”).At the Meeting, the shareholders of the Acquired Fund will be asked to approve the proposal described below. The Trust’s Board of Trustees (the “Board”) called the Meeting to request shareholder approval of the reorganization (the “Reorganization”) of the Acquired Fund into the Curian/Nicholas Convertible Arbitrage Fund, a series of the Trust (the “Acquiring Fund”). The Board has approved this proposal. Both the Acquired Fund and the Acquiring Fund are managed by Curian Capital, LLC (“Curian Capital”), and each is sub-advised by an investment sub-adviser.If the Reorganization is approved and implemented, each person that invests directly or indirectly in the Acquired Fund will automatically become an investor in the Acquiring Fund. An owner of an annuity contract or certificate that participates in the Acquired Fund through the investment divisions of separate accounts established by Jackson National Life Insurance Company or Jackson National Life Insurance Company of New York (each, an “Insurance Company”), is entitled to instruct the applicable Insurance Company how to vote the Acquired Fund shares related to the ownership interest in those accounts as of the close of business on January 31, 2014.The attached Notice of Special Meeting of Shareholders and Proxy Statement and Prospectus concerning the Meeting describe the matters to be considered at the Meeting. You are cordially invited to attend the Meeting.Because it is important that your vote be represented whether or not you are able to attend, you are urged to consider these matters and to exercise your voting instructions by completing, dating, signing, and returning the enclosed voting instruction card in the accompanying return envelope at your earliest convenience or by relaying your voting instructions via telephone or the Internet by following the enclosed instructions.Of course, we hope that you will be able to attend the Meeting, and if you wish, you may vote your shares in person, even though you may have already returned a voting instruction card or submitted your voting instructions via telephone or the Internet.Please respond promptly in order to save additional costs of proxy solicitation and in order to make sure you are represented. Very truly yours, Michael A. Bell President and Chief Executive Officer Curian Variable Series Trust CURIAN VARIABLE SERIES TRUST Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund 7601 Technology Way Denver, Colorado 80237 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON MARCH 25, 2014 To the Shareholders: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders of the Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund (the “TBC Fund” or the “Acquired Fund”) will be held on March 25, 2014, at 9:00 a.m. Eastern time, at the offices of Jackson National Life Insurance Company, located at 1 Corporate Way, Lansing, Michigan, 48951 (the “Meeting”). The Meeting will be held to act on the following proposals: 1. To approve the Plan of Reorganization, adopted by the Board of Trustees (the “Board”) of the Curian Variable Series Trust (the “Trust”), which provides for the reorganization of the TBC Fund into the Curian/Nicholas Convertible Arbitrage Fund, also a series of the Trust. 2. To transact other business that may properly come before the Meeting or any adjournments thereof. Please note that owners of variable life insurance policies or variable annuity contracts or certificates (the “Contract owners”) issued by Jackson National Life Insurance Company or Jackson National Life Insurance Company of New York (each, an “Insurance Company”) who have invested in shares of the Acquired Fund through the investment divisions of a separate account or accounts of an Insurance Company (“Separate Account”) will be given the opportunity to the extent required by law, to provide the applicable Insurance Company with voting instructions on the above proposals. You should read the Proxy Statement and Prospectus attached to this notice prior to completing your proxy or voting instruction card.The record date for determining the number of shares outstanding, the shareholders entitled to vote and the Contract owners entitled to provide voting instructions at the Meeting and any adjournments thereof has been fixed as the close of business on January 31, 2014.If you attend the Meeting, you may vote or give your voting instructions in person. YOUR VOTE IS IMPORTANT PLEASE RETURN YOUR PROXY CARD OR VOTING INSTRUCTION CARD PROMPTLY Regardless of whether you plan to attend the Meeting, you should vote or give voting instructions by promptly completing, dating, signing, and returning the enclosed proxy or voting instruction card for the Acquired Fund in which you directly or indirectly own shares in the enclosed postage-paid envelope.You also can vote or provide voting instructions through the Internet or by telephone using the 14-digit control number that appears on the enclosed proxy or voting instruction card and following the simple instructions.If you are present at the Meeting, you may change your vote or voting instructions, if desired, at that time.The Board recommends that you vote or provide voting instructions to vote FOR the proposals. By order of the Board, Michael A. Bell President and Chief Executive Officer February 17, 2014 Denver, Colorado ii JACKSON NATIONAL LIFE INSURANCE COMPANY JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK INFORMATION STATEMENT REGARDING A SPECIAL MEETING OF SHAREHOLDERS OF CURIAN/THE BOSTON COMPANY MULTI-ALPHA MARKET NEUTRAL EQUITY FUND A SERIES OF CURIAN VARIABLE SERIES TRUST TO BE HELD ON MARCH 25, 2014 DATED:February 17, 2014 GENERAL This Information Statement is being furnished by Jackson National Life Insurance Company (“Jackson National”), or Jackson National Life Insurance Company of New York (each, an “Insurance Company” and, together, the “Insurance Companies”), each of which is a stock life insurance company, to owners of their variable life insurance policies or variable annuity contracts or certificates (the “Contracts”) (the “Contract owners”) who, as of January 31, 2014 (the “Record Date”), had net premiums or contributions allocated to the investment divisions of their separate accounts (the “Separate Accounts”) that are invested in shares of the Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund (the “TBC Fund” or “Acquired Fund”), a series of Curian Variable Series Trust (the “Trust”). The Trust is a Massachusetts business trust registered with the Securities and Exchange Commission (the “SEC”) as an open-end management investment company. Each Insurance Company is required to offer Contract owners the opportunity to instruct it, as the record owner of all of the shares of beneficial interest in the Acquired Fund (the “Shares”) held by its Separate Accounts, as to how it should vote on the reorganization proposal (the “Proposal”) to be considered at the Special Meeting of Shareholders of the Acquired Fund referred to in the preceding Notice and at any adjournments (the “Meeting”).The enclosed Proxy Statement and Prospectus, which you should retain for future reference, concisely sets forth information about the proposed reorganization involving the Acquired Fund and a corresponding series of the Trust that a Contract owner should know before completing the enclosed voting instruction card. This Information Statement and the accompanying voting instruction card are being mailed to Contract owners on or about February 17, 2014. HOW TO INSTRUCT AN INSURANCE COMPANY To instruct an Insurance Company as to how to vote the Shares held in the investment divisions of its Separate Accounts, Contract owners are asked to promptly complete their voting instructions on the enclosed voting instruction card; and sign, date and mail the voting instruction card in the accompanying postage-paid envelope.Contract owners also may provide voting instructions by phone at 1-866-298-8476 or by Internet at www.proxy-direct.com. If a voting instruction card is not marked to indicate voting instructions but is signed, dated and returned, it will be treated as an instruction to vote the Shares in favor of the Proposal. The number of Shares held in the investment division of a Separate Account corresponding to the Acquired Fund for which a Contract owner may provide voting instructions was determined as of the Record Date by dividing (i)a Contract’s account value (minus any Contract indebtedness) allocable to that investment division by (ii)the net asset value of one Share of the Acquired Fund.At any time prior to an Insurance Company’s voting at the Meeting, a Contract owner may revoke his or her voting instructions with respect to that investment division by providing the Insurance Company with a properly executed written revocation of such voting instructions, properly executing i later-dated voting instructions by a voting instruction card, telephone or the Internet, or appearing and voting in person at the Meeting. HOW AN INSURANCE COMPANY WILL VOTE An Insurance Company will vote the Shares for which it receives timely voting instructions from Contract owners in accordance with those instructions.Shares in each investment division of a Separate Account for which an Insurance Company receives a voting instruction card that is signed, dated and timely returned but is not marked to indicate voting instructions will be treated as an instruction to vote the Shares in favor of the Proposal.Shares in each investment division of a Separate Account for which an Insurance Company receives no timely voting instructions from Contract owner, or that are attributable to amounts retained by an Insurance Company or its affiliate or that are held by other regulated investment companies, will be voted by the applicable Insurance Company or affiliate either for or against approval of the Proposal, or as an abstention, in the same proportion as the Shares for which Contract owners (other than the Insurance Company) have provided voting instructions to the Insurance Company.As a result, a small number of Contract owners may determine the outcome of the vote. OTHER MATTERS The Insurance Companies are not aware of any matters, other than the specified Proposal, to be acted on at the Meeting.If any other matters come before the Meeting, an Insurance Company will vote the Shares upon such matters in its discretion.Voting instruction cards may be solicited by employees of Jackson National or its affiliates as well as officers and agents of the Trust.The principal solicitation will be by mail, but voting instructions may also be solicited by telephone, telegraph, fax, personal interview, the Internet or other permissible means. If the necessary quorum to transact business is not established or the vote required to approve or reject a Proposal is not obtained at the Meeting, the persons named as proxies may propose one or more adjournments of the Meeting in accordance with applicable law to permit further solicitation of voting instructions.The persons named as proxies will vote in favor of such adjournment with respect to those Shares for which they received voting instructions in favor of a Proposal and will vote against any such adjournment those Shares for which they received voting instructions against a Proposal. It is important that your Contract be represented.Please promptly mark your voting instructions on the enclosed voting instruction card; then sign, date and mail the voting instruction card in the accompanying postage-paid envelope.You may also provide your voting instructions by telephone at 1-866-298-8476 or by Internet at our website at www.proxy-direct.com. ii PROXY STATEMENT for Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund, a series of Curian Variable Series Trust and PROSPECTUS for Curian/Nicholas Convertible Arbitrage Fund, a series of Curian Variable Series Trust Dated February 17, 2014 7601 Technology Way Denver, Colorado 80237 (877) 847-4143 This Proxy Statement and Prospectus (the “Proxy Statement/Prospectus”) is being furnished to owners of variable life insurance policies or variable annuity contracts or certificates (the “Contracts”) (the “Contract owners”) issued by Jackson National Life Insurance Company (“Jackson National”) or Jackson National Life Insurance Company of New York (each, an “Insurance Company” and together, the “Insurance Companies”) who, as of January 31, 2014, had net premiums or contributions allocated to the investment divisions of an Insurance Company’s separate accounts (the “Separate Accounts”) that are invested in shares of beneficial interest in the Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund (the “TBC Fund” or the “Acquired Fund”), a series of the Curian Variable Series Trust (the “Trust”) an open-end management investment company registered with the Securities and Exchange Commission (“SEC”). This Proxy Statement/Prospectus also is being furnished to the Insurance Companies as the record owners of shares and to other shareholders that were invested in the Acquired Fund as of January 31, 2014.Contract owners are being provided the opportunity to instruct the applicable Insurance Company to approve or disapprove the proposal contained in this Proxy Statement/Prospectus in connection with the solicitation by the Board of Trustees of the Trust (the “Board”) of proxies to be used at the Special Meeting of Shareholders of the Acquired Fund to be held at1 Corporate Way, Lansing, Michigan, 48951, on March 25, 2014, at 9:00 a.m. Eastern time, or any adjournment or adjournments thereof (the “Meeting”). This Proxy Statement/Prospectus is being provided to the Insurance Companies and mailed to Contract owners and other shareholders on or about February 17, 2014. THE SEC HAS NOT APPROVED OR DISAPPROVED THE SECURITIES DESCRIBED IN THIS PROXY STATEMENT/PROSPECTUS OR DETERMINED IF THIS PROXY STATEMENT/PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. i The proposal described in this Proxy Statement/Prospectus is as follows: Proposal Shareholders Entitled to Vote on the Proposal To approve the Plan of Reorganization, adopted by the Trust’s Board of Trustees, which provides for the reorganization of the TBC Fund into the Curian/Nicholas Convertible Arbitrage Fund (the “Nicholas Fund”), also a series of the Trust. Shareholders of the TBC Fund The reorganization referred to in the proposal above is referred to herein as the “Reorganization” and the Nicholas Fund is referred to herein as the “Acquiring Fund.” This Proxy Statement/Prospectus, which you should retain for future reference, contains important information regarding the proposal that you should know before voting or providing voting instructions.Additional information about the Trust has been filed with the SEC and is available upon oral or written request without charge.It is expected that one or more representatives of each Insurance Company will attend the Meeting in person or by proxy and will vote shares held by the Insurance Company in accordance with voting instructions received from its Contract owners and in accordance with voting procedures established by the Trust. The following documents have been filed with the SEC and are incorporated by reference into this Proxy Statement/Prospectus: 1. The Prospectus and Statement of Additional Information of the Trust, each dated April 29, 2013, as supplemented, with respect to the TBC Fund and the Nicholas Fund (File Nos. 333 -177369 and 811-22613); 2. The Annual Report to Shareholders of the Trust with respect to the TBC Fund and the Nicholas Fund for the fiscal year ended December 31, 2012 (File Nos. 333 -177369 and 811-22613); 3. The Semi-Annual Report to Shareholders of the Trust with respect to the TBC Fund and the Nicholas Fund for the period ended June 30, 2013 (File Nos. 333 -177369 and 811-22613); 4. The Statement of Additional Information dated February 17, 2014, relating to the Reorganization (File No. 333 -193063). For a free copy of any of the above documents, please call or write to the phone numbers or address below. Shareholders and Contract owners can learn more about the Acquired Fund in the Trust’s Annual Report listed above, which has been furnished to shareholders and Contract owners.Shareholders and Contract owners may request another copy thereof, without charge, by calling 1-800-873-5654 (Annuity and Life Service Center), 1-800-599-5651 (NY Annuity and Life Service Center), 1-800-777-7779 (for contracts purchased through a bank or financial institution) or 1-888-464-7779 (for NY contracts purchased through a bank or financial institution), or writing the Curian Variable Series Trust Service Center, P.O. Box 30314, Lansing, Michigan 48909-7814 or by visiting www.jackson.com. The Trust is subject to the informational requirements of the Securities Exchange Act of 1934, as amended.Accordingly, it must file certain reports and other information with the SEC.You can copy and review information about the Trust at the SEC’s Public Reference Room in Washington, DC, and at certain of the following SEC Regional Offices:New York Regional Office, 3 World Financial Center, Suite 400, New York, New York 10281; Miami Regional Office, 801 Brickell Avenue, Suite 1800, Miami, Florida 33131; Chicago Regional Office, 175 W. Jackson Boulevard, Suite 900, Chicago, Illinois 60604; Denver Regional Office, 1801 California Street, Suite 1500, Denver, Colorado 80202; Los Angeles Regional Office, 5670 Wilshire Boulevard, 11th Floor, Los Angeles, California 90036; Boston Regional Office, 33 Arch Street, 23rd Floor, Boston, MA02110; Philadelphia Regional Office, The Mellon Independence Center, 701 Market Street, Philadelphia, PA19106; Atlanta Regional Office,950 ii East Paces Ferry, N.E., Suite 900, Atlanta, GA30326; Fort Worth Regional Office, Burnett Plaza, Suite 1900, 801 Cherry Street, Unit 18, Fort Worth, TX76102; Salt Lake Regional Office, 15 W. South Temple Street, Suite 1800, Salt Lake City, UT84101; San Francisco Regional Office, 44 Montgomery Street, Suite 2600, San Francisco, CA 94104.You may obtain information on the operation of the Public Reference Room by calling the SEC at (202) 551-8090.Reports and other information about the Trust are available on the SEC’s Internet site at http://www.sec.gov.You may obtain copies of this information from the SEC’s Public Reference Branch, Office of Consumer Affairs and Information Services, Washington, DC 20549, at prescribed rates. iii TABLE OF CONTENTS SUMMARY 1 The Proposed Reorganization 1 PROPOSAL: APPROVAL OF THE PLAN OF REORGANIZATION WITH RESPECT TO THE REORGANIZATION OF THE TBC FUND INTO THE NICHOLAS FUND 2 Comparative Fee and Expense Tables 3 Expense Examples 4 Portfolio Turnover 5 Comparison of Investment Adviser and Sub-Adviser 5 Comparison of Investment Objectives, Policies and Strategies 5 Comparison of Principal Risk Factors 6 Comparison of Fundamental Policies 7 Comparative Performance Information 8 Capitalization 10 ADDITIONAL INFORMATION ABOUT THE REORGANIZATION 10 Terms of the Plan of Reorganization 10 Description of the Securities to Be Issued 11 Board Considerations 11 Description of Risk Factors 13 Federal Income Tax Consequences of the Reorganization 13 Contingency Plan 14 ADDITIONAL INFORMATION ABOUT THE ACQUIRING FUND 14 Management of the Trust 14 The Trust 14 The Adviser 15 Management Fees 15 The Sub-Advisers 16 Additional Information 16 Distribution Arrangements 16 Payments to Financial Intermediaries 17 Investment in Trust Shares 17 “Market Timing” Policy 18 Share Redemption 18 Tax Status 19 FINANCIAL HIGHLIGHTS 19 VOTING INFORMATION 21 The Meeting 21 Quorum and Voting 21 Required Vote 21 Contract Owner Voting Instructions 22 Proxy and Voting Instruction Solicitations 22 Adjournments 22 Revocation of Voting Instructions 23 Outstanding Shares and Principal Shareholders 23 APPENDIX A A -1 APPENDIX B B -1 APPENDIX C C-1 iv SUMMARY You should read this entire Proxy Statement/Prospectus carefully.For additional information, you should consult the Plan of Reorganization, a copy of which is attached hereto as Appendix A. The Proposed Reorganization This Proxy Statement/Prospectus is soliciting shareholders with amounts invested in the Acquired Fund as of January 31, 2014 to approve the Plan of Reorganization, whereby the Acquired Fund will be reorganized into the Acquiring Fund.(The Acquired Fund and the Acquiring Fund are sometimes referred to herein as a “Fund” and collectively, the “Funds”). The Acquired Fund has one share class (“Acquired Fund Shares”).The Acquiring Fund also has one share class (“Acquiring Fund Shares”).The rights and preferences of the class of Acquiring Fund Shares are identical to the class of Acquired Fund Shares. The Plan of Reorganization provides for: · the transfer of all of the assets of the Acquired Fund to the Acquiring Fund in exchange for Acquiring Fund Shares having an aggregate net asset value equal to the Acquired Fund’s net assets; · the Acquiring Fund’s assumption of all the liabilities of the Acquired Fund; · the distribution to the shareholders (for the benefit of the Separate Accounts, as applicable, and thus the Contract owners) of those Acquiring Fund Shares; and · the complete termination of the Acquired Fund. A comparison of the investment objective(s), investment policies, strategies and principal risks of the Acquired Fund and the Acquiring Fund is included in “Comparison of Investment Objectives, Policies and Strategies” and “Comparison of Principal Risk Factors” below.The Funds have identical distribution procedures, purchase procedures, exchange rights and redemption procedures, which are discussed in “Additional Information about the Acquiring Fund” below.Each Fund offers its shares to Separate Accounts and certain other eligible investors.Shares of each Fund are offered and redeemed at their net asset value without any sales load.You will not incur any sales loads or similar transaction charges as a result of the Reorganization. Subject to shareholder approval, the Reorganization is expected to be effective as of the close of business on April 25, 2014, or on a later date the Trust decides upon (the “Closing Date”).As a result of the Reorganization, each shareholder invested in shares of the Acquired Fund would become an owner of shares of the Acquiring Fund.Each such shareholder would hold, immediately after the Closing Date, shares of the Acquiring Fund having an aggregate value equal to the aggregate value of the Acquired Fund Shares, as applicable, that were held by the shareholder as of the Closing Date.Similarly, each Contract owner whose Contract values are invested in shares of the Acquired Fund would become an indirect owner of shares of the Acquiring Fund. Each such Contract owner would indirectly hold, immediately after the Closing Date, shares of the Acquiring Fund having an aggregate value equal to the aggregate value of the Acquired Fund Shares, as applicable, that were indirectly held by the Contract owner as of the Closing Date.The Trust believes that there will be no adverse tax consequences to Contract owners as a result of the Reorganization.Please see “Additional Information about the Reorganization – Federal Income Tax Consequences of the Reorganization” below for further information. The Trust’s Board of Trustees (the “Board”) unanimously approved the Plan of Reorganization with respect to the TBC Fund.Accordingly, the Board is submitting the Plan of Reorganization for approval by the Acquired Fund’s shareholders.In considering whether to approve the proposal (the “Proposal”), you should review the Proposal for the Acquired Fund in which you were a direct or indirect holder on the Record Date (as defined under “Voting Information”).In addition, you should review the information in this Proxy Statement/Prospectus that relates to the 1 Proposal and the Plan of Reorganization generally.The Board recommends that you vote “FOR” the Proposal to approve the Plan of Reorganization. PROPOSAL: APPROVAL OF THE PLAN OF REORGANIZATION WITH RESPECT TO THE REORGANIZATION OF THE TBC FUND INTO THE NICHOLAS FUND. This Proposal requests the approval of TBC Fund shareholders of the Plan of Reorganization pursuant to which the TBC Fund will be reorganized into the Nicholas Fund. In considering whether you should approve this Proposal, you should note that: · The Funds have different investment objectives.The TBC Fund seeks long-term capital appreciation while maintaining minimal portfolio exposure to general equity market risk, and the Nicholas Fund seeks absolute return.However, the Funds have similar investment goals.Each Fund invests primarily in instruments to gain equity exposure and seek positive performance without regard to the direction of the broad equity markets.Each Fund relies on its respective sub-adviser to identify and evaluate companies that the sub-adviser believes represent the best potential investments.There are, however, differences in the Funds’ primary investment policies and strategies of which you should be aware, including that the TBC Fund mainly invests in equities, exchange-traded funds (“ETFs”), futures and options, and that the Nicholas Fund mainly invests in convertibles, credit default swaps, interest rate swaps and total return swaps.The Funds have the same fundamental policies and restrictions, see “Comparison of Fundamental Policies” below.For a detailed comparison of the each Fund’s investment policies and strategies, see “Comparison of Investment Objectives, Policies and Strategies” below. · The Funds also have some overlap in their principal risks, although there are differences of which you should be aware.Each Fund’s principal risks include foreign regulatory risk, market risk, and managed portfolio risk, and short sales risk.The TBC Fund, however, also is subject to China and India country specific risks, counterparty and settlement risk, derivatives risk, emerging markets risk, equity securities risk, exchange-traded funds investing risk, foreign securities risk, frontier market countries risk, portfolio turnover risk, and risks of investments in Russia, while the Nicholas Fund is not principally subject to these risks.In addition, the principal risks of investing in the Nicholas Fund also include convertible securities risk, investment strategy risk, managed portfolio risk, mid-capitalization investing risk, and small-capitalization risk, which are not principal risks of investing in the TBC Fund.For a detailed comparison of each Fund’s risks, see “Comparison of Principal Risk Factors” below. · Curian Capital, LLC (“Curian Capital” or the “Adviser”) serves as the investment adviser and administrator for each Fund and would continue to manage and administer the Nicholas Fund after the Reorganization.Curian Capital has received an exemptive order from the SEC that generally permits Curian Capital and the Trust’s Board of Trustees to appoint, dismiss and replace each Fund’s sub-adviser(s) and to amend the advisory agreements between Curian Capital and the sub-advisers without obtaining shareholder approval.Curian Capital has appointed The Boston Company Asset Management LLC to manage the assets of the TBC Fund.Curian Capital has appointed Nicholas Investment Partners, L.P. to manage the assets of the Nicholas Fund.It is anticipated that Nicholas Investment Partners, L.P. will continue to advise the Nicholas Fund after the Reorganization.For a detailed description of the Adviser and the Nicholas Fund’s sub-adviser, please see “Additional Information about the Acquiring Fund - The Adviser” and “Additional Information about the Acquiring Fund - The Sub-Adviser” below. · The TBC Fund and Nicholas Fund had net assets of approximately $201 million and $210 million, respectively, as of June 30, 2013.Thus, if the Reorganization had been in effect on that date, the resulting combined fund (“Combined Fund”) would have had net assets of approximately $411 million. · Shareholders of the TBC Fund will receive shares of the Nicholas Fund, pursuant to the Reorganization.Shareholders will not pay any sales charges in connection with the Reorganization.Please see “Comparative Fee and Expense Tables,” “Additional Information about the Reorganization” and “Additional Information about the Acquiring Fund” below for more information. 2 · It is estimated that the annual operating expense ratios for the Nicholas Fund’s shares, following the Reorganization, will be lower than those of the TBC Fund’s shares.For a more detailed comparison of the fees and expenses of the Funds, please see “Comparative Fee and Expense Tables” and “Additional Information about the Acquiring Fund” below. · The maximum management fee for the TBC Fund is equal to an annual rate of 0.90% of its average daily net assets, while the maximum management fee for the Nicholas Fund is equal to an annual rate of 0.85% of its average daily net assets.The administrative fee payable to Curian Capital as administrator for the TBC Fund is 0.20% of the average daily net assets.The administrative fee payable to Curian Capital as administrator for the Nicholas Fund is 0.20% of the average daily net assets.For a more detailed description of the fees and expenses of the Funds, please see “Comparative Fee and Expense Tables” and “Additional Information about the Acquiring Fund” below. · Following the Reorganization, the Combined Fund will be managed in accordance with the investment objective, policies and strategies of the Nicholas Fund.It is not expected that the Nicholas Fund will revise any of its investment policies following the Reorganization to reflect those of the TBC Fund. · The costs and expenses associated with the Reorganization relating to soliciting proxies and obtaining a consent of an independent registered public accounting firm will be borne by Curian Capital, and no sales or other charges will be imposed on Contract owners in connection with the Reorganization, and the legal expenses associated with the Reorganization will be borne by the TBC Fund and the Nicholas Fund on a pro-rata basis based on average daily net assets as of the Closing Date .Please see “Additional Information about the Reorganization” below for more information. Comparative Fee and Expense Tables The following tables show the fees and expenses of each Fund and the estimated pro forma fees and expenses of the Acquiring Fund after giving effect to the proposed Reorganization.Fees and expenses for each Fund are based on those incurred by each class of its shares for the fiscal year ended December 31, 2012.The pro forma fees and expenses of the Acquiring Fund Shares assume that the Reorganization had been in effect for the year ended December 31, 2012.The tables below do not reflect any fees and expenses related to the Contracts, which would increase overall fees and expenses.See a Contract prospectus for a description of those fees and expenses. Shareholder Fees (fees paid directly from your investment) TBC Fund Nicholas Fund Pro Forma Nicholas Fund (assuming the Reorganization is approved) Not applicable. 3 Annual Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) TBC Fund Nicholas Fund Pro Forma Nicholas Fund (assuming expected operating expenses if the Reorganization is approved) 3 Management 0.90% 0.85% 0.85% Distribution and/or Service Fees (12b-1 fees) 0.25% 0.25% 0.25% Other Expenses1 3.04% 1.40% 1.40% Acquired Fund Fees and Expenses 2 0.00% 0.01% 0.01% Total Annual Fund Operating Expenses 4.19% 2.51% 2.51% 1 “Other Expenses” for the TBC Fund and the Nicholas Fund includes an Administrative Fee of 0.20% which is payable to Curian Capital. The amount also includes the costs associated with each Fund’s short sales on equity securities. When a cash dividend is declared on a security for which a fund holds a short position, the fund incurs the obligation to pay an amount equal to that dividend to the lender of the shorted security. In addition, each Fund incurred borrowing fees related to short sale transactions. 2 Acquired fund fees and expenses are the indirect expenses of investing in other investment companies. 3 If the Plan is approved, the Combined Fund will be managed under the principal investment strategies of the Nicholas Fund. Therefore, this representation of the pro forma expenses includes annualized amounts of dividend expense and borrowing fees related to short sales of 1.14% for the period. This amount reflects the actual amount incurred by the Nicholas Fund for such expenses as reported in the most recent audited financial statements. The Fund's actual dividend expense and borrowing fees on securities sold short in future periods may be significantly higher or lower than the amounts above due to, among other factors, the extent of the Fund’s short positions, the actual dividends paid with respect to the securities the Fund sells short, and the actual timing of the Fund’s short sale transactions, each of which is expected to vary over time. Expense Examples: This example is intended to help you compare the costs of investing in the Funds with the cost of investing in other mutual funds.This example does not reflect fees and expenses related to the Contracts, and the total expenses would be higher if they were included.The example assumes that: · You invest $10,000 in a Fund; · Your investment has a 5% annual return; · The Fund’s operating expenses remain the same as they were as of 12/31/12; and · You redeem your investment at the end of each time period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 4 1 Year 3 Years 5 Years 10 Years TBC Fund Nicholas Fund Pro Forma Nicholas Fund (assuming expected operating expenses if the Reorganization is approved) Portfolio Turnover Each Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the example, affect a Fund’s performance.During the period ended December 31, 2012, the portfolio turnover rates for the TBC Fund and Nicholas Fund were 261% and 139%, respectively, of the average value of the respective Fund. Comparison of Investment Adviser and Sub-Adviser The following table compares the investment adviser and sub-adviser of the Nicholas Fund with those of the TBC Fund. Acquiring Fund Acquired Fund Nicholas Fund TBC Fund Investment Adviser Curian Capital, LLC Sub-Adviser Nicholas Investment Partners, L.P. Investment Adviser Curian Capital, LLC Sub-Adviser The Boston Company Asset Management LLC Comparison of Investment Objectives, Policies and Strategies The following table compares the investment objectives and principal investment policies and strategies of the Nicholas Fund with those of the TBC Fund.The Board may change the investment objective of a Fund without a vote of the Fund’s shareholders.For more detailed information about each Fund’s investment strategies and risks, see Appendix B. Acquiring Fund Acquired Fund Nicholas Fund TBC Fund Investment Objective The investment objective of the Fund is to seek absolute return. Investment Objective The investment objective of the Fund is to seek long-term capital appreciation while maintaining minimal portfolio exposure to general equity market risk. Principal Investment Strategies The Fund seeks to achieve its investment objective by utilizing directional hedges on the underlying equity exposure of convertible securities invested in by the Fund.The Fund’s Sub-Adviser combines traditional credit analysis with fundamental equity research and its expertise in small and mid-capitalization companies to analyze the equity securities underlying potential convertible securities investments. Principal Investment Strategies The Fund utilizes a market neutral style seeking to 5 Acquiring Fund Acquired Fund Nicholas Fund TBC Fund utilizing directional hedges on the underlying equity exposure of convertible securities invested in by the Fund.The Fund’s Sub-Adviser combines traditional credit analysis with fundamental equity research and its expertise in small and mid-capitalization companies to analyze the equity securities underlying potential convertible securities investments. provide attractive performance in both up and down markets.The Fund will invest at least 80% of its assets (net assets plus the amount of any borrowings for investment purposes) in what the Fund’s Sub-Adviser believes to be undervalued companies with strong and improving business prospects while shorting companies the Sub-Adviser believes to have deteriorating business momentum and excessive valuations.The use of uncorrelated equity strategies across investing styles, market caps, and industries may provide investors with more attractive risk adjusted returns, as compared with traditional equity investing. The Fund attempts to maintain minimal exposure to general market risk by always having both long and short positions in stocks.The Fund uses a blended strategy, investing in both growth and value stocks of U.S. and foreign issuers of any capitalization, including those in emerging markets.In addition to purchasing or selling short individual securities, the Fund may purchase or sell short any type of future or option related to such securities.The Fund may also invest in ETFs. A “diversified” fund as such term is defined under the Investment Company Act of 1940, as amended (“1940 Act”). A “diversified” fund as such term is defined under the 1940 Act. Comparison of Principal Risk Factors An investment in a Fund is not guaranteed.As with any mutual fund, the value of a Fund’s shares will change, and an investor could lose money by investing in a Fund.The following table compares the principal risks of an investment in each Fund.For an explanation of each such risk, see “Additional Information about the Reorganization – Description of Risk Factors” below. Risks Nicholas Fund TBC Fund China and India country specific risks X Convertible securities risk X Counterparty and settlement risk X Derivatives risk X 6 Risks Nicholas Fund TBC Fund Emerging markets risk X Equity securities risk X Exchange-traded funds investing risk X Foreign regulatory risk X X Foreign securities risk X Frontier market countries risk X Investment strategy risk X Managed portfolio risk X Market risk X X Mid-capitalization investing risk X Portfolio turnover risk X Risks of investments in Russia X Short sales risk X X Small-capitalization investing risk X Comparison of Fundamental Policies Each Fund is subject to certain fundamental policies and restrictions that may not be changed without shareholder approval.The following table compares the fundamental policies of the Nicholas Fund with those of the TBC Fund. Acquiring Fund Acquired Fund Nicholas Fund TBC Fund The Fund shall be a “diversified company,” as such term is defined under the 1940 Act. Same. The Fund may not invest more than 25% of the value of its respective assets in any particular industry (other than U.S. government securities and/or foreign sovereign debt securities). Same. The Fund may not invest directly in real estate or interests in real estate; however, the Fund may own Same. 7 Acquiring Fund Acquired Fund Nicholas Fund
